Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00062-CV

                             IN THE MATTER OF J.M.E.

                 From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2017JV3000176L2
                       Honorable Victor Villarreal, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the juvenile court’s order is
AFFIRMED.

      SIGNED January 8, 2020.


                                            _____________________________
                                            Beth Watkins, Justice